Citation Nr: 1722932	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  09-42 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to September 25, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to May 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Detroit, Michigan Department of Veteran Affairs (VA) Regional Office (RO).  
 

FINDINGS OF FACT

1.  A February 2009 rating decision granted service connection for PTSD effective September 25, 2007; prior to that date, there is no evidence that the Veteran filed a claim seeking service connection for PTSD or that such disability was manifested under all facts found.

2.  By November 2016 correspondence, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeal seeking a higher rating for PTSD; there are no questions of fact or law left to consider in that matter.

3.  By October 2016 correspondence, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeal seeking TDIU; there are no questions of fact or law left to consider in that matter.


CONCLUSIONS OF LAW

1.  An effective date prior to September 25, 2007 for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016) 

2.  The criteria for withdrawal of an appeal seeking a higher rating for service-connected PTSD have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).  

3.  The criteria for withdrawal of an appeal seeking TDIU have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as the Veteran is withdrawing his appeals seeking a higher rating for PTSD and TDIU, the VCAA does not apply.  With respect to the remaining claim on appeal, VA's duty to notify was satisfied by a February 2009 letter.  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Notably, the Board notes that claims seeking earlier effective dates are generally adjudicated based on the evidence already in the record, and therefore additional development is not necessary.  Notably, the Veteran has not identified any pertinent evidence that remains outstanding or alleged that any development was less than adequate.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  As an initial matter, the Board will discuss the claims that are being withdrawn.


Withdrawn Claims

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

Here, VA received correspondences in October and November 2016 that clearly expressed the Veteran's intention to withdraw and discontinue appeals seeking an increased rating for PTSD and TDIU.  Therefore, the Board finds that there are no remaining allegations of factual or legal error remaining for appellate consideration in those matters, the Board no longer has jurisdiction over them, and the appeals thereof must be dismissed.

Earlier Effective Date: PTSD

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151(a).  The essential elements for any claim, whether formal or informal, are: (1) intent to apply for benefits; (2) identification of the benefits sought; and (3) communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  In the context of a claim of service connection, the date of entitlement hinges on when the service-connected disability first manifested itself under all facts found.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

On September 25, 2007, VA received an original claim seeking service connection for PTSD.  Specifically, the Veteran indicated he was "claiming service connected disability compensation for Post Traumatic Stress Disorder."  That claim was granted in the February 2009 rating decision on appeal, effective September 25, 2007.  Thus, a threshold question in this matter is whether the Veteran has filed any prior claims seeking PTSD.  

Unfortunately, there is simply no evidence that the Veteran submitted a claim seeking service connection for PTSD prior to September 25, 2007.  In so finding, the Board acknowledges that the Veteran did submit an August 20, 2007 correspondence that mentions flashbacks of his military experience.  However, while that correspondence certainly suggests that the Veteran experienced PTSD symptoms at that time, it is not accompanied by any expression of intent to apply for any particular benefits related to those symptoms.  Although the statements are made in support of other allegations that fairly explicitly allege entitlement to TDIU, there is simply no affirmative expression, either implicitly or explicitly, of intent or desire to seek benefits related specifically to the alleged flashbacks.  As such, the August 20, 2007 correspondence does not constitute a claim under the pertinent law.  See Brokowski, 23 Vet. App. at 84; MacPhee, 459 F.3d at 1326-27.  Consequently, the September 25, 2007 correspondence is the first claim seeking PTSD in the record.  Furthermore, as that claim was not received within a year of separation (in 1971), September 25, 2007 is the earliest possible effective date for the benefit on appeal.  Therefore, an earlier effective date for the award of service connection for PTSD is not warranted.

In so finding, the Board notes that, even assuming that the August 20, 2007 correspondence did constitute a prior claim seeking service connection for PTSD, the evidence would still have to show that entitlement to that benefit arose prior to September 25, 2007 to warrant an earlier effective date.  However, even though such a showing requires only that the disability itself be manifested under all facts found prior to such date, a review of the Veteran's records shows that the earliest medical records documenting a diagnostic impression of PTSD are from November 2007.  Therefore, even under the most sympathetic interpretation, an effective date prior to September 25, 2007 would not be warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's appeal seeking an earlier effective date for PTSD, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.


ORDER

The appeal seeking an earlier effective date for the grant of service connection for PTSD is denied.

The appeals seeking a higher initial rating for PTSD and TDIU are dismissed.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


